Citation Nr: 1734037	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension, status post anterior cruciate ligament tear, right knee, prior to June 29, 2011 and in excess of 40 percent thereafter. 

6.  Entitlement to an initial evaluation in excess of 10 percent for instability, status post anterior cruciate ligament tear, right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In June 2016, the Board remanded this matter for additional evidentiary development.

In February 2017, the RO issued a rating decision which granted an earlier effective date of October 22, 2002, for the award of service connection for the Veteran's    right knee disability, which it recharacterized as a limitation of motion, status post anterior cruciate ligament tear, right knee, and assigned 10 percent initial evaluation of 10 percent, effective October 22, 2002.  The RO's decision then recharacterized this condition as limitation of extension, status post anterior cruciate ligament tear, right knee, and assigned thereto a 40 percent evaluation, effective June 29, 2011.  Finally, the RO's February 2017 rating decision granted a separate rating for instability, status post anterior cruciate ligament tear, right knee, effective       October 22, 2002.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a sinus disability, allergic rhinitis, acquired psychiatric disorder, and left eye disability.  He is also seeking an increased initial evaluation for his residuals of anterior cruciate ligament tear of the right knee.

         	A.  Sinus Disability and Allergic Rhinitis

In a July 2012 VA examination addendum, the VA examiner opined that the Veteran's post service treatment reports supported a diagnosis of allergic rhinitis, and not chronic sinusitis.  Subsequent VA treatment reports, however, show additional treatment for and diagnoses of sinusitis.  Moreover, there is no clear medical opinion addressing whether either of these conditions that were diagnosed during the course of the appeal was related to his military service, and this is required as there is in-service treatment shown for both. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Under these circumstances, the Board finds that a new examination must be conducted to appropriately address whether the Veteran's current allergic         rhinitis and sinusitis are related to his military service.  
      
      B.  Psychiatric Disorder 

Pursuant to the Board's June 2016 remand, the AOJ was to obtain a medical opinion addressing whether each current psychiatric disorder identified, to include depression and anxiety, was related to his to his military service, including in-service complaints of emotional distress and disturbance due to family problems.

The August 2016 VA examination for mental disorders failed to address all of the Veteran's current psychiatric disorders, including specifically his major depressive disorder and anxiety disorder.  See McClain, 21 Vet. App. at 319.  

Under these circumstances, the Board finds that a new psychiatric examination    must be conducted to appropriately address whether any current psychiatric disorder found, including those diagnosed during the course of this appeal, is related to the Veteran's military service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
	
	C.  Left Eye Disability

A review of the Veteran's service treatment records revealed treatment for corneal abrasion of the left eye in March 2001.  

During the course of this appeal, the Veteran has been diagnosed with several current eye disorders, including refractive error, both eyes; conjunctival melanosis, both eyes; blepharitis, both eyes; blurred vision, both eyes; accommodative insufficiency, both eyes; dry eye; and allergic conjunctivitis.

Under these circumstances, the Board finds that a new eye examination must be conducted to appropriately address whether any current eye disorder found, including those diagnosed during the course of this appeal, is related to the Veteran's military service.  


	D.  Right Knee Disability

The Veteran's most recent VA examination of the right knee was conducted in September 2013.  Since that time, VA treatment records and statements from the Veteran suggest that his right knee disability has worsened, including complaints of instability, pain, swelling and reduced range of motion.

Under these circumstances, the AOJ must obtain the Veteran's updated treatment records, and afford him an updated examination to determine the current severity of his right knee disability.  38 C.F.R. § 3.159(c)(4)(i); see generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available updated VA treatment records dated since January 2017.  

2.  Schedule the Veteran for an examination to address his claims for service connection for sinusitis and allergic rhinitis.  The Veteran's claims file must be made available to and reviewed by the examiner. All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that the Veteran's current allergic rhinitis and/or his current sinusitis arose in service or is otherwise etiologically related to the Veteran's military service.   In rendering this opinion, the examiner must consider the Veteran's inservice treatment for sinusitis in September 2000 and November 2001; and his inservice treatment for allergic rhinitis in June 2001 and October 2001.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature of any psychiatric disorder shown currently or during the course of this appeal and to obtain an opinion as to whether such disorder is possibly related to service.  The Veteran's claims file must be made available to and reviewed by the examiner. All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a)  Please provide a diagnosis for any psychiatric disorder found currently or during the course of this appeal, which includes major depressive disorder, anxiety disorder, and psychoactive induced mood disorder.

b)  For each current psychiatric disorder identified, to include major depressive disorder, anxiety disorder, and psychoactive induced mood disorder, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it arose in service or is otherwise etiologically related to the Veteran's military service, including in-service complaints of emotional distress and disturbance     due to family problems.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  Schedule the Veteran for an eye examination to determine the nature of any eye disorder shown currently or during this course of this appeal and to obtain an opinion as to whether such disorder is possibly related to service.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination      of the Veteran, the examiner should respond to the following:

a)  Please provide a diagnosis for any eye disorder found currently or during the course of this appeal, which includes conjunctival melanosis both eyes; blepharitis, both eyes; blurred vision, both eyes; accommodative insufficiency, both eyes; dry eye; and allergic conjunctivitis.

b)  For each current eye disorder identified, to include conjunctival melanosis, both eyes; blepharitis, both eyes; blurred vision, both eyes; accommodative insufficiency, both eyes; dry eye; and allergic conjunctivitis, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it arose      in service or is otherwise etiologically related to the Veteran's military service, including in-service treatment for corneal abrasion of the left eye in March 2001.  For any diagnosed disorder that is a refractive error of the eye, the examiner should state such.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

5.  Schedule the Veteran for an examination to determine the current degree of severity of his service-connected right knee disability.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should report all range of motion measurements in degrees.  To the extent possible, range of motion for the right knee should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees,          if possible.

6.  After completing the above actions, and any other development deemed necessary, the issues remaining    on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




